                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT CINCINNATI

CHRISTOPHER FOSTER,

                         Petitioner,                   :    Case No. 1:15-cv-713

        - vs -                                              District Judge Michael R. Barrett
                                                            Magistrate Judge Michael R. Merz

RONALD ERDOS, WARDEN,
 Southern Ohio Correctional Facility,
                                                       :
                         Respondent.


                        REPORT AND RECOMMENDATIONS


        This habeas corpus case is before the Court on Petitioner’s “Pro Se Motion under 28 U.S.C.

§ 2244(d)(1)(B) for (Doc. #143); Relief Also Under Section 2244(d)(1)(D) New Fact

Predicate” 1(ECF No. 144). The Motion apparently seeks relief from the Court’s Order of January

2, 2020 (ECF No. 143) which in turn adopted prior Reports and Recommendations at ECF Nos.

129 and 141.

        Judgment was entered in this case on July 24, 2017 (ECF No. 81). That judgment remains

final. An appeal from the judgment was dismissed by the Sixth Circuit Court of Appeals for want

of jurisdiction (Foster v. Warden, Case No. 17-3911, copy at ECF No. 92). Numerous subsequent

attempts by Foster to alter the finality of the judgment have been rejected (ECF Nos. 94, 98, 116,

143). The Sixth Circuit has also denied Foster authorization to file a second or successive petition

(In re Christopher Foster, Case No. 19-3020, copy at ECF No. 132).



1
 The Clerk has chosen to docket this Motion as a “Motion for Reconsideration.” That appears to be an appropriate
characterization, given the relief sought.

                                                       1
           In the Order which Foster seeks to have modified by his instant Motion, District Judge

Barrett decided that Foster’s “New Retroactive Motion to Alter” (ECF No. 129) was untimely

whether construed as a motion under Fed.R.Civ.P. 59(e) or 60(b)(Order, ECF No. 143, PageID

2099-2100). As to Foster’s “amended sentencing claims,” Judge Barrett found this Court lacked

jurisdiction absent second or successive authorization from the circuit court. Id. at PageID 2100.

           In Sixth Circuit Case No. 19-3020, “Foster move[d] . . . to amend his proposed sentencing

claims (Order, ECF No. 132, PageID 2032). At the end of the same Order, the Sixth Circuit

granted that motion. Id. at PageID 2035. The motion referred to is a thirteen-page motion in which

Foster asks the Court of Appeals to amend the sentencing claim before them in his request for

authorization to proceed. Having granted that motion and thus having before them Foster’s

amended sentencing claim, the Sixth Circuit still denied him permission to proceed in this Court.

           Judge Barrett already considered the Sixth Circuit’s May 1, 2019, Order in his Order which

Foster seeks to have reconsidered and concluded this Court lacked jurisdiction to grant Foster relief

(ECF No. 143, PageID 2100). Foster purports to assert we have jurisdiction to reconsider that

Order under 28 U.S.C. §§ 2244(d)(1)(B) and (d)(1)(D). Those sections, however, do not purport

to give District Courts authority to reconsider post-judgment decisions. The only such authority

known to the Magistrate Judge is Fed.R.Civ.P. 60, and Foster does not rely on that Rule. 2



Conclusion



           Accordingly, it is respectfully recommended that the instant Motion be denied for lack of

jurisdiction. Because reasonable jurists would not disagree with this conclusion, it is also



2
    If Foster were to file yet another Rule 60 motion, it would be subject to denial as untimely.

                                                             2
recommended that Petitioner be denied a certificate of appealability and that the Court certify to

the Sixth Circuit that any appeal would be objectively frivolous and should not be permitted to

proceed in forma pauperis.



January 30, 2020.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                3
